DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-3, 5-13, and 15-22 are pending in the application. Claims 1-3, 8, 11-13, 18, and 20 are currently amended. Claims 4 and 14 have been canceled. Claims 21-22 are new. 

Response to Arguments
With regard to Applicant’s remarks dated February 23, 2022:
Regarding Double Patenting rejection, Applicant’s filing of the Terminal Disclaimer has been fully considered and is sufficient. Therefore, the rejection has been withdrawn. 
Regarding the rejection of claims 1-20 under 35 U.S.C. 102(a), Applicant’s amendment and arguments have been fully considered. Applicants argue that “an “end of recording” even is not an event of “a client device ending the SIP communication session””. Examiner disagrees. Applicants failed to explain what an event of “a client device ending the SIP communication session” entails and how it is patentably distinct from “end of recording” event disclosed in Lawson. In addition, the specification fails to explain what an event of “a client device ending the SIP communication session” entails, only discussing “ending a call”. See paragraphs [0060], [0080], as published. 
As to any arguments not specifically addressed, they are the same as those discussed above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-3, 5-13, and 15-22 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Lawson et al. (US 2012/0201238 A1).
As to claim 1, Lawson teaches a method comprising:
based on detecting an occurrence of a client device ending a Session Initiation Protocol (SIP) communication session [end of recording] (par. [0017], [0019]), identifying a callback identifier registered to the SIP communication session [set of telephony sessions that use SIP technology, step s140] (par. [0016]) [secondary URI is assigned to an application; when event is detected, secondary URI is invoked] (par. [0010]); and
transmitting a message directed to the callback identifier, the message including data related to the detected occurrence of the ending of the SIP communication session 

As to claim 2, Lawson teaches based on detecting an occurrence of a signaling event [Lawson anticipates having multiple different type of events that are detected, including an application error, a state change during a telephony session such as a particular telephony instruction or a user action, or any other suitable event] (par. [0018]), identifying a second callback identifier registered to a second SIP communication session associated with the detected occurrence of the signaling event [Lawson anticipates a plurality of secondary URIs] (par. [0011]); and
transmitting a second message directed to the second callback identifier, the second message including data related to the detected occurrence of the signaling event [Lawson anticipates sending a separate message for each type of a detected event in step s160] (par. [0019]-[0021]).

As to claim 3, Lawson teaches receiving an Application Programming Interface (API) communication that specifies the callback identifier and the client device ending the SIP communication session; registering the callback identifier to an account associated with the SIP communication session; and associating the callback identifier with the client device ending the SIP communication session [callback URI is registered for a particular type of event through an API] (par. [0011]).



As to claim 6, Lawson teaches that the parameters from the SIP communication session include data from a header field of a SIP transaction message from the SIP communication session (par. [0020]).

As to claim 7, Lawson teaches receiving a response to the message directed to the callback identifier, the response including instructions to modify an operating mode of the SIP communication session [returning application communication from fallback server] (step s160, par. [0019]-[0023]); and
modifying the operating mode of the SIP communication session based on the instructions included in the response [ending the session or continuing session with the fallback server] (par. [0020], [0023]).

As to claim 8, Lawson teaches that the instructions were generated based on the data related to the detected occurrence of the client device ending the SIP communication session that was included in the message directed to the callback identifier [fallback server responds appropriately based on content of session state and type of error sent in step s160] (Figs. 1-3).



As to claim 10, Lawson teaches that modifying the operating mode of the SIP communication session comprises terminating the SIP communication session [ending the call] (par. [0020]).

As to claim 11, Lawson teaches a system comprising one or more processors; and one or more computer-readable mediums storing instructions (par. [0024]) that, when executed by the one or more computer processors, cause the system to perform the method steps as discussed per claim 1 above. 

As to claims 12-13 and 15-19, Lawson teaches all the elements as discussed per claims 2-3 and 5-9 above.

As to claim 20, Lawson teaches a non-transitory computer-readable medium storing instructions (par. [0024]) that, when executed by one or more computer processors of one or more computing devices, cause the one or more computing devices to perform the method steps as discussed per claim 1 above. 



Related Prior Art
Noldus (US Patent 9,071,669 B2) teaches detecting an end of the SIP session (claim 4).
Yoon et al. (US 2012/0155333 A1) teaches capturing a SIP session termination message indicating a termination of the session (par. [0029]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442